FlLED

IN THE UNITED STATES DISTRICT COURT

1=0R THE DISTRICT oF MONTANA on 2 “ 2018
MISSOULA DIVISION Clerk, u.s oistrict court
District Of N\ontana
Nlissoula
ANTHONY WEIMER,
cv 18-78-M-DLC-JCL
Plaintiff,
vs. ORDER

GooGLE lNc.; MrcR'osoFT
coRPoRAnoN; FEDERAL
coMMUNIcAHoN ColvnvnssloN:
U.s. DEPARTMENT 0F JUsTICE,

 

Defendants.

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendation in this case on August 17, 2018, recommending that the Court
grant the Defendants’ motions to dismiss (Docs. 12, 16, and 28), deny Plaintiff
Anthony Weimer’s motion for summary judgment (Doc. 32), and dismiss this case.
Weimer timely objected to the F indings and Recommendations. (Doc. 44.)
Consequently, Weimer is entitled to de novo review of those findings and
recommendations to which he has specifically objected. 28 U.S.C. § 636(b)(1)(C).
Absent obj ection, this Court reviews findings and recommendations for clear error.

See Thomas v. Arn, 474 U.S. 140, 149-53 (1985). Clear error exists if the Court is

left With a “definite and firm conviction that a mistake has been made.” Wash.
Mut., Inc. v. United States, 856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).

Judge Lynch determined that the Court lacks subject matter jurisdiction over
Weimer’s claims against the F ederal Defendants because the United States has not
waived sovereign immunity as to these claims. Weimer objects, arguing that 47
U.S.C. §§ 206 and 207 allow his suit to proceed. (Doc. 44 at 3.) Reviewing de
novo, the Court finds that Weimer has not presented a viable argument regarding
the United States’s waiver of sovereign immunity. Both cited provisions apply to
“common carriers,” not to governmental agencies. See 47 U.S.C. § 153 (defining
“common carrier” as “any person engaged as a common carrier for hire”)
(emphasis added). Accordingly, dismissal is appropriate as to these claims
pursuant to Federal Rule of Civil Procedure 12(b)(1). Cato v. United States, 70
F.3d 1103, 1107 (9th Cir. 1995) (“[T]he United States can be sued only to the
extent it has waived its sovereign immunity.”).

Pursuant to Federal Rule of Procedure 12(b)(6), Judge Lynch also
determined that Weimer failed to state a claim upon which relief could be granted
as to any Defendant. Weimer contends that Judge Lynch “undennine[d] the law
by stating that section 230 of Title 47 part 1 protects Google Inc. and Microsoft

Corporation.” (Doc. 44 at 5.) Reviewing de novo, the Court concludes that 47
_2_

U.S.C. § 230 insulates Google and Microsoft ii'om liability. That statute provides
that “[n]o provider . . . of an interactive computer service shall be treated as the
publisher or speaker of any information provided by another information content
provider.” 47 U.S.C. § 230(c)(1). Accordingly, Google and Microsofc cannot be
held liable to Weimer for the publication of pornographic materials by third
parties. Weimer further argues that 47 U.S.C. §§ 206 and 207 authorize his claims
against the F ederal Defendants, but, as discussed above, these provisions clearly do
not apply to federal agencies.
Reviewing the remaining portions of Judge Lynch’s F indings and
Recommendations for clear error and finding none,
IT IS ORDERED:
(1) Judge Lynch’s F indings and Recommendation (Doc. 43) are ADOP'I`ED
IN FULL;
(2) The Defendants’ motions to dismiss (Docs. 12, 16, and 28) are
GRANTED;
(3) Weimer’s motion for summary judgment (Doc 32) is DENIED; and

(4) This case is DISMISSED.

DATED this z,++‘§ay of October, 2018.

ft

Dana L. Christensen, Chief ludge
United States District Court

